DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gallardo (US7963567).

Referring to claim 1, Gallardo teaches in figurs 1-11 a gas downcomer pipe (see figure 6) to be installed into a partition wall for dividing the space in the inside of a desulfurization apparatus for desulfurizing gas containing sulfur oxides by bringing such gas into contact with absorber liquid so as to run through the partition wall, the gas downcomer pipe characterized by comprising: 
a pipe-shaped member (pipe 24); and 
an installation member adapted for installing the pipe-shaped member into the partition wall (tubular insert 20 and collar 22 as shown in figures 1-3 being separate and together); 

a protruding part arranged on an outer wall of the pipe shaped part (flange 32 is on the outer wall of the pipe shaped part);
the pipe-shaped part and the protruding part being fixed to each other or formed as a single member, prior to assembly with the pipe shaped member (figure 3 shows the piece together prior to installation of the pipe shaped member 24),
wherein the protruding part projects in a direction perpendicular to a pipe axis of the pipe shaped part (flange 32 extends perpendicular to the pipe axis in order to hold it on to the support 26).  
Referring to the limitation “to be installed into a partition wall for dividing the space in the inside of a desulfurization apparatus for desulfurizing gas containing sulfur oxides by bringing such gas into contact with absorber liquid so as to run through the partition wall,” this is considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an 
Referring to claim 2, Gallardo teaches the outer diameter of the lower end of the pipe-shaped part is smaller than the outer diameter of the pipe-shaped part at the position same as the position of the bottom surface of the protruding part in the axial direction of the pipe-shaped part (figure 4 shows that the diameter of the lower end where reference 24 is to be smaller than the diameter at the bottom of flange 32).
Referring to claim 3, Gallardo teaches the inner diameter of the pipe-shaped part is constant (figure 4 shows that the inner diameter abuts to the outside of the pipe member 24, which would mean the inner diameter is constant as the pipe diameter appears to be constant as well).  
Referring to claim 5, Gallardo teaches in figure 4 (see attached figure 4 of Gallardo below) the protruding part has a bottom surface and includes a cutout section (see the area by reference 54 in the figure below); and the cutout section is arranged along a portion of the bottom surface of the protruding part that is positioned at an outer wall-side end of the pipe-shaped part out (Since bottom is a relative term, having this device be turned 90 degrees would result in the cutout area by reference 54 be the 

    PNG
    media_image1.png
    517
    624
    media_image1.png
    Greyscale


Referring to claim 10, Gallardo teaches that the installation member is a single member (see figure 3).
Referring to claim 11, Gallardo teaches the installation member is a molded structure made by injection molding (column 10 lines 9-15 teach that tubular insert 20 and collar 22 are integrally molded of polymer).
Referring to claim 12, Gallardo teaches in figures 1-11 a gas downcomer pipe (see figure 6) to be installed into a partition wall for dividing the space in the inside of a desulfurization apparatus for desulfurizing gas containing sulfur oxides by bringing such gas into contact 
a pipe-shaped member (pipe 24); and 
an installation member adapted for installing the pipe-shaped member into the partition wall (tubular insert 20 and collar 22 as shown in figures 1-3 being separate and together); 
the installation member comprising: 
a pipe-shaped part whose inner wall is to be brought into contact with the outer wall of the pipe-shaped member (figure 4 shows that the pipe member 24 is fitted inside of the installation member 20 and 22) via an elastic member (column 4 lines 40-64 teaches that there is a skirt 34a which connects to the pipe 24, and that the skirt is flexible and bendable); and a protruding part arranged on the outer wall of the pipe-shaped part (flange 32 is on the outer wall of the pipe shaped part); 
the pipe-shaped part and the protruding part being fixed to each other or formed as a single member, prior to assembly with the pipe shaped member (figure 3 shows the piece together prior to installation of the pipe shaped member 24),

Referring to the limitation “to be installed into a partition wall for dividing the space in the inside of a desulfurization apparatus for desulfurizing gas containing sulfur oxides by bringing such gas into contact with absorber liquid so as to run through the partition wall,” this is considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.

Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive.
Applicant’s arguments:
 	Applicant argues in pages 7-9 that Gallardo does not teach the invention of claim 1 as applicant uses the reference numbers of collar 22 as the pipe shaped part and the elongated base members 74 as the protrusion. Therefore the protrusions were not perpendicular to the to the 
Applicant also argues in page 9 the same arguments for claim 12 wherein the protrusions were not perpendicular to the to the pipe axis and that the protrusions are not on the outer wall of the pipe shaped part, rather they are provided on the outer wall of the tubular insert 20.

Examiner’s response:
 	Examiner notes that the rejection of Gallardo in this office action uses different parts and references numbers than what the applicant argues. Examiner is using figures 1-4 pipe 24 as the pipe-shaped member and the tubular insert 20 and collar 22 as the installation member. The protrusion would therefore be the flange 32 which extends perpendicular to the pipe axis of the pipe part and is on the outside wall of the installation member 20 and 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        11/04/2021